                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 LEONTA DEMON EPPS,                                )
                                                   )
               Plaintiff,                          )
                                                   )
 v.                                                )    No.     1:21-CV-118-DCLC-CHS
                                                   )
 HAMILTON COUNTY JAIL                              )
 SILVERDALE,                                       )
                                                   )
               Defendant.                          )


                                  MEMORANDUM OPINION

       Pursuant to the Court’s prior order [Doc. 3], Plaintiff, a prisoner proceeding pro se herein,

has now supplemented his motion to proceed in forma pauperis [Doc. 2] by filing his inmate trust

account certificate and statement [Doc. 5 p. 6–8], and filing a signed complaint [Id. at 1–5], which

is now before the Court for screening. For the reasons set forth below, Plaintiff’s motion for leave

to proceed in forma pauperis [Doc. 2] will be GRANTED, and this action will be DISMISSED.

I.     FILING FEE

       As it appears from Plaintiff’s motion for leave to proceed in forma pauperis [Id.] and his

inmate trust account certificate and statement [Doc. 5 p. 6–8] that he is unable to pay the filing fee,

this motion will be GRANTED.

       Because Plaintiff is an inmate of the Silverdale Detention Center, he will be ASSESSED

the civil filing fee of $350.00.      The custodian of Plaintiff’s inmate trust account will be

DIRECTED to submit to the Clerk, U.S. District Court, 900 Georgia Avenue, Chattanooga,

Tennessee 37402, as an initial partial payment, whichever is the greater of: (a) twenty percent

(20%) of the average monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent
(20%) of the average monthly balance in his inmate trust account for the six-month period

preceding the filing of the complaint. 28 U.S.C. § 1915(b)(1)(A) and (B). Thereafter, the custodian

of Plaintiff’s inmate trust account shall submit twenty percent (20%) of Plaintiff’s preceding

monthly income (or income credited to Plaintiff’s trust account for the preceding month), but only

when such monthly income exceeds ten dollars ($10.00), until the full filing fee of three hundred

fifty dollars ($350.00) as authorized under 28 U.S.C. § 1914(a) has been paid to the Clerk. 28

U.S.C. § 1915(b)(2).

        To ensure compliance with this procedure, the Clerk will be DIRECTED to provide a copy

of this memorandum opinion and the accompanying order to the custodian of inmate accounts at

the institution where Plaintiff is now confined and the Court’s financial deputy. This order shall

be placed in Plaintiff’s prison file and follow him if he is transferred to another correctional

institution.

II.     COMPLAINT SCREENING

        A. Standard

        Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious,

fail to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§

1915(e)(2)(B) and 1915(A); Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal

standard that the Supreme Court set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim under

[28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive

an initial review under the PLRA, a complaint “must contain sufficient factual matter, accepted as



                                                2
true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570).

          Formulaic and conclusory recitations of the elements of a claim are insufficient to state a

plausible claim for relief. Id. at 681. Likewise, an allegation that does not raise a plaintiff’s right

to relief “above a speculative level” fails to state a claim upon which relief may be granted.

Twombly, 550 U.S. at 570. However, courts liberally construe pro se pleadings and hold them to

a less stringent standard than lawyer-drafted pleadings. Haines v. Kerner, 404 U.S. 519, 520

(1972).

          A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a person

acting under color of state law deprived him a federal right. 42 U.S.C. § 1983.

          B.     Analysis

          In the substantive portion of his signed complaint, Plaintiff alleges only that correctional

officers have falsely accused him of attempted murder, resulting in a pending charge against him

for this crime [Doc. 5 p. 2–3]. As relief, Plaintiff seeks dismissal of the charge and payment for

false imprisonment [Id. at 3].

          However, in Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court held that, absent

extraordinary circumstances, federal equity jurisdiction may not be used to enjoin pending state

prosecutions, as states have a special interest in enforcing their own laws in their own courts. Id.

at 44. This rule is “designed to permit state courts to try state cases free from interference by

federal courts, particularly where the party to the federal case may fully litigate his claim before

the state court.” Zalman v. Armstrong, 802 F.2d 199, 205 (6th Cir. 1986) (internal quotations

omitted). As such, federal courts should abstain from addressing a claim where: (1) a state

proceeding is ongoing; (2) an important state interest is involved; and (3) the party has an adequate



                                                   3
opportunity to raise his constitutional challenges in the state proceeding. Middlesex County Ethics

Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432, (1982); Fieger v. Thomas, 74 F.3d 740, 744

(6th Cir. 1996). As it is apparent that (1) the criminal proceeding against Plaintiff for attempted

murder that is the subject of his complaint is ongoing and involves important state interests and

(2) Plaintiff can raise his arguments set forth in his complaint in that action, Younger compels the

Court to abstain from interfering with this state criminal matter, and Plaintiff’s request for

dismissal of this charge is not cognizable under § 1983.

       Moreover, while Plaintiff also seeks relief for his alleged false imprisonment for the

pending attempted murder charge, he has not set forth any factual allegations to support such a

claim. Voyticky v. Vill. of Timberlake, 412 F.3d 669, 677 (6th Cir. 2005) (providing that a claim

for false imprisonment and arrest under § 1983 requires a plaintiff to establish that officers lacked

probable cause for the imprisonment or arrest). Accordingly, his complaint fails to state a claim

upon which relief may be granted under § 1983 for false imprisonment.

III.   CONCLUSION

       For the reasons set forth above:

       1. Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 2] will be GRANTED;

       2. Plaintiff will be ASSESSED the civil filing fee of $350.00;

       3. The custodian of Plaintiff’s inmate trust account will be DIRECTED to submit the
          filing fee to the Clerk in the manner set forth above;

       4. The Clerk will be DIRECTED to provide a copy of this memorandum and order to the
          custodian of inmate accounts at the institution where Plaintiff is now confined and the
          Court’s financial deputy;

       5. Even liberally construing the complaint in favor of Plaintiff, it fails to state a claim
          upon which relief may be granted under § 1983;

       6. Accordingly, this action will be DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
          and 1915A; and

                                                 4
7. The Court CERTIFIES that any appeal from this action would not be taken in good
   faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
   Procedure.

SO ORDERED.

ENTER:
                                          s/Clifton L. Corker
                                          United States District Judge




                                      5
